Title: James Madison to Bernard Peyton, 18 April 1829
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Apl 18. 1829
                            
                        
                          
                        Your favor of the 12th. was duly recd. and I thank you, as Mr. Quincy doubtless does for your obliging
                            execution of the task requested of you.
                        Like some other partial friends you greatly overate my Consent to be made a candidate for the approaching
                            Convention. It was given with a very just, as well as unfeigned reluctance. When I recollect the years that have passed
                            over my head, since I served in the Convention which formed the Constitution of the State, or even those since I served in
                            that which formed the Constitution of the U. S. and that I am now the sole surviving member of each of those Bodies, I
                            might well have claimed at this day an exemption from any like undertaking, or rather have pleaded my disqualifications
                            for it. Having done neither, I can not now shrink from the call, should it be made by the District; and must console
                            myself for the sterility of my public duty, with the private gratification of visiting once more the Metropolis of my
                            native State, & taking by the hand the friends I may find there. I need not say that yours will be of the number.
                        
                            
                                
                            
                        
                    